UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7594


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY BERNARD JOYNER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:11-cr-00078-D-1)


Submitted:   March 14, 2017                 Decided:     March 17, 2017


Before FLOYD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey Bernard Joyner, Appellant Pro Se.    Jennifer P. May-
Parker,   Assistant  United States Attorney,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jeffrey Bernard Joyner appeals the district court’s order

denying      Joyner’s    18   U.S.C.    § 3582(c)(2)   (2012)   motion    for

sentence reduction based on Amendment 782 to the U.S. Sentencing

Guidelines Manual (2014).         Based on our review of the record, we

conclude that the district court did not abuse its discretion in

denying the motion based on the risk Joyner poses to public

safety.      See United States v. Smalls, 720 F.3d 193, 195 (4th

Cir. 2013) (“Whether to reduce a sentence and to what extent is

a   matter    within    the   court’s   discretion.”).     Accordingly,   we

affirm for the reasons stated by the district court.            See United

States v. Joyner, No. 4:11-cr-00078-D-1 (E.D.N.C. filed Nov. 11,

2016; entered Nov. 14, 2016).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   AFFIRMED




                                        2